 SEARS, ROEBUCK AND CO.343Sears,Roebuck andCo.andDistrict 77, Interna-tionalAssociation of Machinists and AerospaceWorkers,AFL-CIO,Petitioner.Case18-RC-7944June 30, 1970DECISION AND DIRECTION OF ELECTIONBy MEMBERS MCCULLOCH, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Hobart M.Corning. Following the hearing, pursuant to Section102.67 of the National Labor Relations BoardRulesandRegulationsandStatementsofProcedure, Series 8, as amended, this case wastransferred to the National Labor Relations Boardfor decision. Thereafter, briefs were filed by theEmployer and the Petitioner and have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in the case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.Factual background.The Employer is engaged in the operation of aretail department store, an automotive center, andfive branch stores at St. Paul, Minnesota. The Peti-tioner seeks a unit of all the employees at the autocenter, excluding salesmen and cashiers. Definingthe requested unit more precisely, the Petitionerwould include in the unit, of a total of 55 em-ployeesattheautocenter,allmechanics,stockmen, partsmen, gas island employees, and theporter, about 43 employees in all, but would ex-clude the 9 salesmen and the 3 cashiers. The Em-ployer contends that the unit should consist of allthe employees in a storewide unit, including thefive branch stores, or, in the alternative, all the em-ployees of the auto center including the salesmenand cashiers. The Employer contends that, if theBoard should agree with Petitioner that a less-than-storewide unit is appropriate,allsalesmen shouldbe included in the automotive center unit. Also,the Employer disagrees with the Petitioner's exclu-sion of the cashiers, as "office clericals," from therequested unit, contending that the cashiers areplant clericals with work interests similar to thoseof the employees the Petitioner seeks.There is no collective-bargaining history for anyof the employees in issue at the St. Paul store, andno labor organization is seeking to represent theseemployees at this facility in a single storewide unit.However, the Petitioner stated that it wouldproceed with an election in any unit that the Boardfinds appropriate at the St. Paul store automotivecenter.The automotive center is located about 100 feetfrom the main store, and the gas island is physicallyattached to the center. The primary function of theauto center is to sell and install parts and accesso-ries sold by Sears. The center itself i; divided intothe back shop service area, which contains a salesdesk and 20 stalls for the servicing of cars, and thefront sales area, which contains counters and desksfor the sale of auto accessories, parts, service, andtires.Between the back shop service area and thefront sales area is a center aisle, on both sides ofwhich are located separate rooms containing parts,insurance sales and supervisors' offices, the partsdepartment, restrooms, a customer waiting room,and the cashier's area. There are separate customerentrances to the sales as well as to the back shoparea.The auto center operation is administratively or-ganized into theservice division "190,"which con-sists of 15 full-time and 18 part-time servicemen-in-stallerswho install tires, batteries, mufflers, tail-pipes, brake linings, etc., and perform wheel align-ments and tuneups; 1 full-time and 1 part-timestockman who provide the "190" servicemen, thedivisions "28" and "95" salesmen, and the "28"partsmen with stock and who spend most of theirtime in the basement area; and a"190" porter whocleans up the service area-36 employees in all; theautomotive accessories and parts division "28,"which consists of 3 full-time salesmen who sell ac-cessories, parts, and service to the customers and 1full-time and 2 part-time partsmen who also providethe "190" servicemen with parts and. about half oftheir working time, sell parts to the customers; thetire sales division "95,"which consists of 3 full-timesalesmenwho sell tires to the customers; the"28-95"salesmen, 3in number and full-time, whosell a combination of automotive accessories, parts,tires, and service and are permanently assigned tothe "190" back shop service area; thegas island184 NLRB No. 36 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDdivision"100,"which consists of 1 full-time and 3part-time employees who sell gas, oil, and additiveson the gas island;andcashiers,1full-time and 2part-time,who serve the entire center as cashiers.In terms of type and volume of work performed,about half of the work of the division 190 ser-vicemen consistsof tire installations and about 30percent of their work consists of battery installa-tions.The remaining 20 percent of their worktimeisdevotedtomiscellaneousduties.About 80 per-cent of the total merchandise sold at the center isinstalledat the center by center employees. Thesale of 60 to 70 percent of the merchandise in-stalled atthe centeroriginatesin the back shop ser-vice area, where the three combination 28-95salesmenare stationed for this purpose. However,the division 190 servicemen are also authorized andencouragedtomake sales to customers, whichadded sales will be placed on the shop orders whichwere initiated by the divisions 28, 95, or the com-bination 28-95 salesmen or partsmen. An employerwitness testified that the 190 servicemen may spendfrom 10 to 15 percent of their worktimeselling thecustomers,oftenwith the assistance of thesalesmen,on the need for additonal services, acces-sories,or parts. In this connection, Dahlin, the autocentermanager,estimated that 25 percent of theadditional items sold in connection with tire salesare sold by the division 190 servicemen without theparticipation of a salesman. Similarly, according toDahlin, the division 190 servicemen sell other itemswithouta salesman, such as batteries, mufflers andtailpipes, front end parts, etc. While one employeetestified that he only suggested, rather than sold, itdoes appear that the servicemen do some "selling,"although they are primarilyengaged in manualwork and receive no commission for their sales(other than as discussed hereafter).The St. Paul store manager testified that thecenter is not in the repair business, that the mainfunction of the center and the division 190 ser-vicemen is to sell and installSearsmerchandise,and that, hence, there is no need for journeymenmechanics and none are employed in that capacity.The centermanager,however, testified that threeto four times a month complete new engines whichare sold at the center are installed by the 190 ser-vicemen.ServicemenHughesandAndersontestifiedthatalthough they did not overhaulmerchandisms such as transmissions, generators, orstarters at the center, they did replace them andthey did perform tuneups and straighten out A-frames. However, the clear import of the evidenceis that the servicemen spend most of their timedoing routineinstallationwork. About 10 of thepresent division 190 servicemen have attended vari-ous schools such as the Sears Technical Institute,brake school, and alignment school. The centermanager testified that division 190 servicemencould be trained to be competent in all the servicesprovided by the center in about 90 days.The division 190 servicemen, like the 190stockmen and porter, the division 28 partsmen, thedivision 100 gas island attendants, and the cashiers,are hourly paid and receiveno commissionon theirsale of services or the items they install, exceptwheel balances, for which they receive 25 centscommission.The division 28 partsmen, whom Petitionerwould also include in the unit, are permanently as-signed to the partsroom and divide their time aboutequally between supplying the 190 servicemen withparts and selling parts and service to the customers.They may and do initiate sales and shop orders, justas do the 28, 95, and 28-95 salesmen, but, as notedabove, are only hourly paid and receiveno commis-sions on suchsales.The divisions 28, 95, and 28-95salesmen,on the other hand, are paid exclusivelyby commission on their sales of items and shop ser-vices.The division 95 tire salesmen on the salesfloor are only permitted to sell tires, and the divi-sion 28 salesmenon the sales floor sell only partsand services and may not sell tires. All thesesalesmen,during the peak winter months, will assistthe 190 servicemen in studding and installing tiresand, during busy hours,inmakingminor installa-tions suchas radio antennas,windshield wipers,cartop carriers, seat covers, and floor mats. Theyalso appear to work fairly closely at all times withthe 190 servicemen in carrying a sale through tosuccessfulinstallation.Similarly, the division 100gas islandemployees spend a substantial amount oftime,especially in winter, in the sales area and willassist in installingitems and in selling them whentemporarilyassignedto such duties.Although Petitioner's unit request covers onlyhourly paid employees, it is not complete in thisrespect, since it excludes the cashiers. These em-ployees work generally in a cashier's cage locatedoff the back shop service area near the sales desk.They are often in contact with 190 servicemen andthe salesmen,checking about a customer's bill orthe status of his car. They also prepare the center'srecords, requiring numerous daily discussions withother employees. When they are absent, their du-ties are usually performed by a 28-95 salesman.As to the factor of supervision, the automotivecenter has its ownmanager,Dahlin, who is incharge of the center and supervises four subor-dinate supervisors who are the respectivemanagersof divisions 190, 28, 95, and 100. Each of thesesubordinate supervisors primarily supervises his SEARS, ROEBUCK AND CO.own division employees. However, during busyperiods, eachmanager willtemporarily lend out hisown employees or simply order other employees,such as the gas island attendants, to assist anotherbusy division. There appears to be considerablecross-supervision.The division 28 manager maygive instructionsto 190 servicemen and others onvarious problems encountered in the installation ofservice center merchandise. Conversely, the divi-sion 190 supervisor may give directions to the 28and 95 salesmen on problems relative to sale andinstallation of center merchandise. Center ManagerDahlin appears to exercise a good deal of close su-pervision over all the employees at the center.In addition to such temporary interchange of em-ployees during busy periods between the variousauto center divisions, there have been permanentinternal transfers between the center divisions andsome external transfers between the center divi-sions and departments of the main store. During the20-month period from November 1, 1967, to July1, 1969, there were 24 permanent interdepartmen-taltransfers involving automotive center em-ployees. Of particular interest to us are the four in-ternal transfers from the requested service division190 to the excluded selling divisions and cashiers,including one transfer to manager of division 28,two transfers from division 190 to the combinationsalesmanof division 28-95, and one transfer from190 to the center cashiers (who are assigned half todivision 190 and half to divisions 28 and 95 and re-port directly to the centermanager).Thus, amoderate line of progression is indicated from theservice division 190 to the selling division 28 and95. There were seven external transfers, in bothdirections, between the requested service divisionsin the center and various departments in the mainstore. In addition, there were three external trans-fers between the center selling division 28-95 andmain store selling divisions.The main store and the automotive center havecommon overall supervision; centralized personneland recordkeeping procedures and control; com-mon sales contests in which all the employees, salesand supporting, participate; common employeeparking areas; common storewide meetings; com-mon store publications; and common supportingdepartments, such as security, maintenance, andreceiving and shipping. All employees in the mainstore and auto center work basically thesame stag-gered scheduled hours. There is a common sug-gestion program for the entire store. There are alsofacilities used only by employees of the auto center,such as the timeclock, lunchroom, and washrooms.345Such fringe benefits as vacations, paid holidays, andinsurance are provided for all the full-time em-ployees of the St. Paul store and auto center on thesame basis, and all part-time employees receivesome of these benefits on the same basis irrespec-tive of whether they work in the main store or atthe center.Contentions of the PartiesFirst, the Employer contends that since a store-wide unit in retail establishments is the basically ap-propriate or "optimum unit" and there are no "u-nusual circumstances" present here, a main-store-and-auto-center (as well as all five branches) unitshould be found appropriate. This contention, theEmployer argues, is supported by the evidence ofcommon overall supervision, common supportingservices, common working conditions and benefits,and the occasional interchange between the mainstore and the center.Second, the Employer contends that if an autocenter unit is thought to be appropriate, it shouldconsist of all the center employees, both serviceand sales. The Employer asserts that the same fac-tors of common benefits and working conditions,described above, which arguably support a store-wide unit, also support an auto center unit ofallemployees.Moreover, all the center employeesshare a variety of additional working conditions,such as use of the same timeclock and the samelunchroom and washrooms, attending the samecenter meetings, and attending the same demon-strations and lectures. The Employer points outthat the hourly rate-of-pay factor, which Petitionerpartially relies on to determine the scope of theunit, also applies to the cashiers whom the Peti-tioner would exclude. The Employer further arguesthat the primary factors of separate supervision,separate functions, lack of interchange, and anucleus of craft employees, which were the basesfor separate auto center service units, excludingsalesmen, in prior Board cases,' are absent in thepresent case. Also, the Employer notes that thePetitioner seeks to include the division 28 part-smen,who are engaged in selling activities, are ad-ministratively organized in division 28 with the ex-cluded accessories and service salesmen, and aresupervised by the division 28 sales manager. TheEmployer complains that the Petitioner overlooksthe extensive supervision exercised by the centermangagerover all the employees of the center andhis unique function "to coordinate the activities [ofthe center] so that they operate as a team...." Ac-'Montgomery Ward & Co , Incorporated,150 NLRB 598,Bomberger'sParamus,151 NLRB 748, andJ C PenneyCompany, 151 NLRB 53 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to the Employer, the Petitioner also over-looks the considerable crossover supervision of ex-cluded employees by managers of included divi-sions,and vice versa.The primary factor of separate function as a basisfor a fragmented service unit is not present in thiscase, the Employer contends, because the division190 servicemen additionally perform a selling func-tion in that they spend 10 to 15 percent of theirworktime making sales directly to customers, ad-ding such sales to shop orders, and workingtogether with the salesmen in selling the customeron the need for additional items and service.Finally, the Employer contends that there is nonucleus of craft employees at the center on whichto base a distinction between service and sellingemployees,as in prior Board cases.2Service em-ployees, just as selling employees at the center, arefrequently hired without prior experience or withonly gas station experience and within about 3months can acquire enough expertise to performthe basic services of the center satisfactorily.The Petitioner contends that the 190 installersare craftsmen who can form the nucleus of a groupof service employees in a separate unit.Petitionerargues that the requested unit enjoys a separate andidentifiable community of interest in many respects,based on the following factors: the 190 installersand division 100 gas island attendants wearuniforms; all employees in the requested unit arehourly paid, while the various excluded full-timesalesmen are paid on a straight commission;' someof the 190 installers furnish their own tools; and the190 employees generally attend company-spon-sored meetings separate from those held for thevarious salesmen and can and do attend the variousSears-sponsored training schools.The Petitioner, therefore, contends that therequested employees are like the thousands of ser-vice employees who work in hundreds of automo-tive service centers and garages throughout thecountry and are entitled to the same type of serviceunit representation which the Board has found ap-propriate in such cases.The salesmen at the center,the Petitioner'sargument concludes, are not dif-ferent from the salesmen in the garages and servicecenters who have been excluded bythe Board fromsuch service units.We do not agree with the Employer's initial con-tention that the appropriate unit should consist ofall the employees of the main store and the autocenter.We note that no labor organization is seek-ing to represent these employees at the St. Paulstore in a single storewide unit. Although a store-wide unit is presumptively appropriate for the pur-poses of collective bargaining and there are factorsin the instant case,such as common benefits for allthe employees at the St. Paul location and scatteredinstances of contact and interchange among theemployees and supervisors of the auto center andthe main store, which might justify a storewide unit,Section 9(b) of the Act directs the Board to makeappropriate unit determinations which will "assureto employees the fullest freedom in exercising therights" of self-organization and collective bargain-ing, and does not compel labor organizations toseek representation in the most comprehensivegrouping of employees unless such grouping con-stitutes the only appropriate unit.Here,it is clearthat the employees at the auto service center aresufficiently removed from the main store, engage insufficiently different work, and enjoy sufficientlydifferent facilities and supervision to warrant thefinding that a store-and-center unit is not the onlyappropriate one.Thus, the question narrows to whether the ser-vice center unit, excluding salesmen and cashiers,as requested by Petitioner, is an appropriate unit,or whether only a unit composed of all servicecenter employees is appropriate. The evidence ofrecord leads us to conclude that only a voting unitwhich includes all employees of the center wouldbe appropriate. As we have discussed, all of thecenter employees are under the supervision of asinglemanager. His subordinate managers, whileentrusted with primary responsibility for separatedivisions, engage in considerable crossover supervi-sion of employees in other divisions. The installers,who are included in the unit requested, work close-ly with the salesmen, who are not included, and en-gage in some selling of their own. The salesmenoften assist the installers by doing installation work.The partsmen, who are included in the Petitioner'sunit request, are assigned to sales division 28, spendhalf of their time selling items,and are supervisedby the same manager who supervises the division28 salesmen.Some of the salesmen are per-manently stationed in the back shop area where theinstallers work and,consequently,have a close andcontinual working relationship with the latter. Thefunctions of the installers and the salesmen comple-ment each other; most sales are not successfullyconsummated until there has been a successful in-stallation of the item sold. As to the interchangefactor, the record shows that thereissome in-terchange between the center service and selling'Fnl,supra'The same, however, may not be said of the excluded cashiers, who arehourly paid SEARS, ROEBUCK AND CO.divisionsand thatsome of the servicemen haveprogressedfrom their190 servicemen jobs tosalesmen and sales manager positions.As to the ar-gument thatthere is here a nucleus of craft em-ployees, a factor reliedon inprior Board cases tofind center service units excludingsalesmen, ap-propriate, the Employer has not established anyformaltraining requirementfor the serviceman-in-staller positions and the centermanager testifiedthat it takes only about 90 days to acquire sufficientskilland proficiency to handle the variety of ser-vices performed.In regard to the other employees at the center, itis clear from the evidence that the center is a close-lyknit,functionallyintegratedorganization inwhich all employees work together and frequentlyare required to perform, or assist in performing,each other's duties. The cashiers, whom the Peti-tioner seeks to exclude from the unit, appear to beplant clerical employees who have substantial con-tact and work interests in common with the ser-vicemen-installersand the salesmen, and should begrouped with them in any unit determination. Thesame considerations are applicable to the other ser-vice center employees.Sears,Roebuck and Co ,182 NLRB 609In order to assure thatall eligible votersmay have theopportunity to beinformed of the issuesin the exerciseof theirstatutory right to vote, allparties to the election should have access to a listof votersand their ad-dresseswhich maybe used to communicatewith themExcelsiorUn-derwear Inc,156 NLRB 1236,N L R B vWyman-GordonCo, 394 U S759 Accordingly,it is herebydirectedthat an election eligibility list, con-347Upon the entire record in this case, we concludethat all the employees of the auto center, includingthe servicemen-installers, the stockmen and theporter in division 190, the partsmen and thesalesmen in divisions 28 and 95, the combinationsalesmen in division 28-95, the gas island em-ployees in division 100, and the cashiers, constitutea homogeneous and identifiable grouping whosecommon location, functions, interests, and facilitiesrequire that they all be included together in a singlebargaining unit.'Accordingly, we shall direct an election in thefollowing unit:All full-time and regular part-time employeesemployed at the automotive center of the Em-ployer's St. Paul, Minnesota, store, includingallservicemen-installers, stockmen, porters,salesmen, combination salesmen, partsmen, gasislandattendants,and cashiers, excludingguards and supervisors as defined in the Actand all other employees.[Direction of Election 5 omitted from publica-tion. ]taming the names and addressesof all the eligiblevoters, mustbe riled bythe Employerwith the Regional Director for Region 18 within7 days of thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of time to-file this listshall be granted by the RegionalDirector exceptin extraordina-ry circumstancesFailure to complywith this requirement shall be groundsfor setting aside the election wheneverproper objections are filed